Montgomery, J.
I concur in the result reached by Mr. Justice Durand in his opinion, but I place my concurrence on the ground that interest did not begin to run on the note until demand was made. 2 Daniel, Neg. Inst. § 1458; Hunter v. Wood, 54 Ala. 71; Breyfogle v. Beckley, 16 Serg. & R. 264; Wallace v. Wallace, 8 Ill. App. 69; Nelson v. Cartmel’s Adm’r, 6 Dana, 8; Cannon v. Beggs, 1 McCord, 370; Scovil v. Scovil, 45 Barb. 517; Crim v. Starkweather, 88 N. Y. 339. In this case demand must be treated as having been made at the date when the *428indorsement was made upon the note by Mr. King in his life-time.
The cases cited by Mr. Justice Durand are mainly cases where the question arose as to whether the note involved was barred by the statute of limitations, and it was held that the note became due for the purpose of setting the statute of limitations running at once. The basis of this holding apparently is that it rests with the holder of the note to make the note due at once by bringing suit, the institution of suit being treated as a sufficient demand. It may well be held that the cause of action accrues to a plaintiff at the earliest.time when he may, of his own volition, institute proceedings, as was said in Palmer v. Palmer, 36 Mich. 487. It' is an apparent anomaly in the law to treat the institution of suit as a sufficient demand, but the doctrine has become too firmly fixed to be now questioned. There are no cases, however, which I have been able to find, except such as depend upon statute in Ohio and Arkansas, which hold that interest begins to run upon a demand note prior either to an actual demand before suit, or the institution of suit, which is treated as a sufficient demand.
McGrath, O. J., and Long, J., concurred with Montgomery, J.